TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00376-CV



                            Elizabeth Louise Handley, Appellant

                                               v.

                                  Marian C. Bloss, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF BURNET COUNTY
                NO. C3206, HONORABLE W. R. SAVAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

              Elizabeth Louise Handley appeals from a final summary judgment awarding appellee,

Marian C. Bloss, an attorney, $9,338.23 on a claim for unpaid legal services. Bloss, in turn, has

filed a motion for sanctions under Tex. R. App. P. 45. Justice Puryear has filed a concurring

and dissenting opinion, which Justice Pemberton joins in part. Justices Patterson and Pemberton

have each filed concurring opinions. As reflected in these opinions, the Court unanimously

holds that the summary judgment should be affirmed. A majority of the Court—Justices Patterson

and Pemberton—holds that Bloss’s motion for sanctions should be denied. Justice Puryear dissents

from this portion of the Court’s judgment and would award sanctions.
Before Justices Patterson, Puryear and Pemberton;
  Concurring Opinion by Justice Patterson
  Concurring Opinion by Justice Pemberton
  Concurring and Dissenting Opinion by Justice Puryear, Joined in part by Justice Pemberton

Affirmed

Filed: February 5, 2010




                                              2